Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  

No claims have been cancelled, claims 1-10 and 13-17 have been amended, the disclosure has been amended, and new claims 18-20 have been added as per the preliminary amendment filed December 21, 2018.  Two Information Disclosure Statement (2 IDSs) filed December 21, 2018 and April 9, 2019 have been received with all cited references, annotated, and made of record.  Examiner respectfully reminds applicant that certified English language translation(s) of priority document(s) may be necessary to perfect applicant’s priority claim.  
Claims 1-20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
In the disclosure at page 1, lines 4 and 11, the term “ternary” requires a four component mixture.  This requirement contradicts the term “optionally lactose” in numerous claims; see claims 1, 10 and 17 wherein this issue reoccurs and the limitation implies trinary (three component) mixtures.  See also claim 10 at step c wherein optional elimination of lactose is included as a process limitation.  
In the disclosure at pages 26, 27 and 28, only a single example (page 26 at line 30) includes a total quantity (titre) of the primary human milk oligosaccharide. The same data is also missing from claims 1 and 3-8.  The missing data makes impossible determination of the total quantity of the components in the mixture.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
In claim 15 at line 1, the term “preventing” implies -- prevention of a viral or a bacterial infection --, an assertion not demonstrated by any medicinally relevant specific embodiments within the instant disclosure.  Applicant is respectfully reminded that claims directed to -- prevention --, or the verbal equivalents thereof, require a showing of efficacy like that required for vaccines.  
Claims 16 and 17 are rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App., 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149, 149 USPQ 475 (D.D.C. 1966).  
In claims 16 and 17 the term “using” is a derivative of the verb -- to use --, and in view of the above judicial guidance, examiner respectfully suggests should be replaced with alternative terminology not derived from the noted verb.  
Claims 1-15 and 19-20 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for  the specific E- coli species disclosed at pages 25-26 of the specification and only three component mixtures of human milk oligosaccharides have been medicinally tested (see working examples 3 and 4 at disclosure pages 28-29), does not reasonably provide enablement for any “genetically modified cell” (see claim 10 at line 3), or for any ternary or higher order mixtures of HMOs to effective treat any disease condition by improvement of existing intestinal biota in mammalian hosts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  As noted above, the scope of claimed subject matter greatly exceeds the single exemplification provided at disclosure pages 25-27.  
B.  The nature of the claimed subject matter:  This subject matter has been provided in previous paragraphs of this analysis.  
C.  The state of the prior art:  Review of the prior art of record indicates that construction of E coli variants is known in the ae art but that the specific variant claims does not appear to have been anticipated.  
D.  The level of one of ordinary skill:  One of skill in the art would be expected to be knowledgeable concerning the synthetic, isolation and medicinal arts associated with human milk oligosaccharides (HMOs).  
E.  The level of predictability in the art:  The instant rejections of record support the conclusion that some of the claimed subject matter is well known and that some is not, meaning that portions of the instant art area remain unpredictable  
F.  The amount of direction provided by the applicant:  The instant disclosure does include exemplifications necessary to practice some of the claimed subject matter but not all of the claimed subject matter.  
G.  The existence of working examples:  This issue has been addressed in the previous paragraphs of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 1-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at no location includes a “titre” for a single primary component of the claimed mixture.  The missing data makes impossible determination of the total quantity of the components in the mixture.  See also claims 3-8 wherein the same issue reoccurs.  
In claim 1 at line 11, the term “optionally lactose” renders the term “lactose” at line 8 of claim 4 and in claim 7 at line 2, improperly dependent.  
In claims 3 and 4 at lines 1-2, the term “consisting essentially of” is grammatically erroneous and should be amended to read -- consists essentially of --.   See also claims 7 and 8 wherein a different erroneous term (“essentially consists of”) should be similarly corrected to read -- consists essentially of --.   
In claim 13 at line 1, the term “anti-infective composition” is a medicinal method of treating limitation and has no patentable weight in a composition claim.  Claim cancellation is respectfully requested.  
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claim 17 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 10,696,705 (PTO-892 ref. C).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of recrystallization and the ingredient crystallized (LNT) are directed to substantially overlapping subject matter.  
Claim 16 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over example 34 at column 36, of U.S. Patent No. 8,993,740 (PTO-892 ref. E).  See also column 1 at lines 49-55 wherein the chemical formula of LNnT has been disclosed.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of recrystallization and the ingredient crystallized (LNnT) are directed to substantially overlapping subject matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
06/01/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600